Title: To John Adams from André Jean La Rocque, 2 January 1793
From: Rocque, André Jean La
To: Adams, John


				
					Monsieur
					New-york ce 2 janvier 1793.
				
				J’ai recu la lettre que vous m’avez fait l’honneur de m’écrire, Le 8 du mois dernier, en réponse à la mienne du mois Précédent. Les objets dont je m’occupe, Sont liés à L’intéret public, et n’en Seront que plus dignes de fixer votre attention. J’espere me rendre à Philadelphie, La Semaine prochaine. Ma premiere affaire Sera de Vous présenter mon respect, aussitot que j’y Serai arrivé. Ensuite, je Vous demanderai vos bontés. Si les travaux que j’ai faits ici, Vous Paroissent favorables, à votre pays: c’est le jugement, qu’en ont porté les personnes, que j’ai consultées a New-york, et aux quelles je Suis redevable des avis, Sur les quels je me Suis dirigé. On m’a assuré que les principes, que j’invoque, et qui Sont ceux de L’Europe, Sont également ceux des principaux membres des États unis, et qu’il ne leur a manqué que l’occasion de Les appliquer. L’essay Sur le droit canon et le droit féodal, dont vous Parlez avec La modestie qui vous est naturelle, a été imprimé en 1784. J’en ai vu un exemplaire, qui avoit ete donne a Adeunet; et j’ai pensé que c’etoit à vous qu’il en etoit redevable mais, actuellement je crois me rappeller qu’il le dut à Mr Abeil Secrétaire du commerce, ou au Pere de Mr. Genet. Cet ouvrage, Monsieur, quoiqu’ écrit en 1765, posoit déja les principes, qui Seroient le fondement de Votre liberté; et qui l’eussent été aussi de la notre; Si la france avoit eu des Génies tutélaires; mais, elle manquoit de cet avantage, qui Seul a fait les Succés de votre Patrie. Dès 1789, je répétois Sans cesse à mr de Gouvion et à M Bailly, qu’il étoit impossible de dire où notre révolution S’arréteroit; parce que personne n’en etoit L’Ame: on y Savoit mettre La multitude en mouvement: elle détruit et ne rebati point. mais, ce Sujet, Si je m’y abandonnois, me meneroit trop loin. Je le quitte. Je Suis avec Respect / Monsieur / Votre tres humble / et tres obeissant Serviteur 
				
					La Rocque
				
				
			